DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 1-21 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/2022 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, 6, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20180041559 A1 to Chen in view of US Pub. No. 20190335249 A1 to Shimy and in further view of US Pub. No. 20170011624 A1 to Guihot and in further view of US Pub. No. 20170208363 A1 to Glazier.
As to claim 1, Chen discloses a playback device comprising: 
one or more processors (Chen Fig. 8, ¶0075-0077); and 
tangible, non-transitory computer-readable media comprising instructions that, when executed, cause the playback device to perform functions (Chen Fig. 1, 2, 4, 8, ¶0075-0077) comprising: 
determining that (i) an item is present within an area comprising the playback device (Chen Fig. 1, 2, 4, 6, ¶0029, 0033, 0039, 0065, determining mobile device located in area with display device, where the mobile device has content stored locally in memory); and 
in response to determining that the item is present within the area of the playback device, playing the media content corresponding to the item, wherein the media content comprises one or both of audio content or video content (Chen Fig. 1, 2, 4, 6, ¶0029, 0033, 0039, 0065, playing/streaming the content corresponding to the mobile device in response to determining the mobile device is located nearby the display device, where the content includes video/audio).
Chen does not expressly disclose based on information received from a computing device configured to control the playback device, determining that (i) an item separate from the computing device is present within an area comprising the playback device and that (ii) the item has been activated to trigger playback by the playback device of corresponding media content that has been curated by a media provider and associated with the item; and 
in response to determining that the item is activated to trigger playback of the corresponding media content by the playback device, playing the media content corresponding to the item that has been curated by the media provider.
Shimy discloses based on information received from a computing device configured to control the playback device, determining that an item separate from the computing device is present within an area comprising the playback device (Shimy Fig. 3, 4, 6, ¶0049, 0052, 0054, 0058, 0085, 0088, 0102, 0104, 0105, media device receiving user input selection, e.g. user input device, remote control, and determining the mobile device that is separate from the user input device is in proximity to the media device).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Chen by based on information received from a computing device configured to control the playback device, determining that an item separate from the computing device is present within an area comprising the playback device as disclosed by Shimy. The suggestion/motivation would have been in order to provide an user interface that allows the user to select various options for detecting users within detection regions of the media device enhancing the user’s experience.
Chen and Shimy do not expressly disclose based on information received from a computing device configured to control the playback device, determining that (ii) the item has been activated to trigger playback by the playback device of corresponding media content that has been curated by a media provider and associated with the item,
in response to determining that the item is activated to trigger playback of the corresponding media content by the playback device, playing the media content corresponding to the item that has been curated by the media provider.
Guihot discloses based on information received from a computing device configured to control the playback device, determining that (ii) the item has been activated to trigger playback by the playback device of corresponding media content (Guihot Fig. 2, 3, 5 & 6, ¶0034 0036, 0058, 0077, 0091, 0103, 0106-0108, based on information received from remote device to control the media playback device, determining the mobile device transmits instructions to play the video content by the media playback device of the video content associated with the mobile device);
in response to determining that the item is activated to trigger playback of the corresponding media content by the playback device, playing the media content corresponding to the item (Guihot Fig. 2, 3, 5 & 6, ¶0034 0036, 0058, 0077, 0091, 0103, 0106-0108, in response to determining the mobile device transmits instructions to playback the video content, playing the video content that issued the instructions from the mobile device).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Chen and Shimy by based on information received from a computing device configured to control the playback device, determining that (ii) the item has been activated to trigger playback by the playback device of corresponding media content and in response to determining that the item is activated to trigger playback of the corresponding media content by the playback device, playing the media content corresponding to the item as disclosed by Guihot. The suggestion/motivation would have been in order to playback the media content upon activation/trigger providing greater control in playing the media content enhancing the user’s experience.
Chen, Shimy and Guihot do not expressly disclose media content that has been curated by a media provider and associated with the item; and 
playing the media content corresponding to the item that has been curated by the media provider.
Glazier discloses media content that has been curated by a media provider and associated with the item (Glazier ¶0032-0033, 0046, 0054, 0059, 0145-0146, 0152, media content that has been selected by the media provider/source, e.g. Netflix/Hulu, and associated with the client device); and 
in response to determining that the item is activated to trigger playback of the corresponding media content by the playback device, playing the media content corresponding to the item that has been curated by the media provider (Glazier ¶0032, 0046, 0054, 0059, 0132, 0137, 0145-0146, 0152, 0157, playing the media content corresponding to client device that has been selected by the media provider/source in response to determining the client device is activated/enabled to trigger the display of the media content by the output devicee).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Chen, Shimy and Guihot by media content that has been curated by a media provider and associated with the item and in response to determining that the item is activated to trigger playback of the corresponding media content by the playback device, playing the media content corresponding to the item that has been curated by the media provider as disclosed by Glazier. The suggestion/motivation would have been in order to provide media content through various media sources that allows media content for playback based on the proximity of the client device enhancing the user’s experience.
As to claim 2, Shimy discloses wherein determining that the item separate from the computing device is present within the area comprising the playback device comprises receiving at least one indication that the item separate from the computing device is present within the area comprising the playback device, wherein the at least one indications comprises one or more of: (i) an indication that a camera has captured an image of an optical code associated with the item, wherein the camera is within the area comprising the playback device; (ii) an indication that a radio frequency receiver has received a radio frequency transmission emitted from the item, wherein the radio frequency transmission is associated with the item; or (iii) an indication that a microphone has received audio signal emitted from the item, wherein the audio signal is associated with the item (Shimy Fig. 3, 4, 6, ¶0051-0053, 0060, 0071, detecting circuitry with radio-frequency identification, Bluetooth, Wi-Fi for recognizing/identifying mobile device located near the playback/media device).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Chen by wherein determining that the item separate from the computing device is present within the area comprising the playback device comprises receiving at least one indication that the item separate from the computing device is present within the area comprising the playback device, wherein the at least one indications comprises one or more of: (ii) an indication that a radio frequency receiver has received a radio frequency transmission emitted from the item, wherein the radio frequency transmission is associated with the item as disclosed by Shimy. The suggestion/motivation would have been in order to provide recognition and identification of a mobile device using various communications standards that allow a playback device to detect the mobile device in the location.
As to claim 5, Chen discloses wherein the item separate from the computing device comprises multiple components arranged in a specific manner (Chen Fig. 8, ¶0075-0082, mobile phone with plurality of components implemented with specific architecture/configurations and (Shimy Fig. 3, 4, 6, ¶0049, 0052, 0054, 0058, 0085, 0088, 0102, 0104, 0105, mobile phone).
As to claim 6, Shimy discloses wherein determining that the item separate from the computing device is present within the area comprising the playback device comprises receiving at least one indication that the multiple components are arranged in the specific manner, wherein the at least one indication comprises one or more of. (i) an indication that a camera has captured an image of an optical code formed from the specific arrangement of the multiple components, wherein the camera is within the area comprising the playback device; (ii) an indication that a radio frequency receiver has received a radio frequency transmission emitted from a radio frequency transmitter comprising at least one circuit formed from at least a portion of the specific arrangement of components, wherein the radio frequency transmission is associated with the multiple components arranged in the specific manner; or (iii) an indication that a microphone has received an audio signal emitted by an speaker comprising at least one circuit formed from at least a portion of the specific arrangement of components, wherein the audio signal is associated with the multiple components arranged in the specific manner (Shimy Fig. 3, 4, 6,¶0051-0053, 0060, 0071, detecting circuitry with radio-frequency identification, Bluetooth, Wi-Fi for recognizing/identifying mobile device located near the playback/media device).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Chen by wherein determining that the item separate from the computing device is present within the area comprising the playback device comprises receiving at least one indication that the multiple components are arranged in the specific manner, wherein the at least one indication comprises one or more of: (ii) an indication that a radio frequency receiver has received a radio frequency transmission emitted from a radio frequency transmitter comprising at least one circuit formed from at least a portion of the specific arrangement of components, wherein the radio frequency transmission is associated with the multiple components arranged in the specific manner; or (iii) an indication that a microphone has received an audio signal emitted by an speaker comprising at least one circuit formed from at least a portion of the specific arrangement of components, wherein the audio signal is associated with the multiple components arranged in the specific manner as disclosed by Shimy. The suggestion/motivation would have been in order to provide recognition and identification of a mobile device using various communications standards that allow a playback device to detect the mobile device in the location.
As to claim 16, Chen discloses wherein playing the media content corresponding to the item comprises: determining at least one of an orientation or a position of the item relative to the playback device (Chen Fig. 1, 2, 4, 6, ¶0029, 0033, 0039-0040, 0065, determining location/distance of the mobile device relative to the display device); and playing the media content based on the determined orientation or position of the item relative to the playback device  (Chen Fig. 1, 2, 4, 6, ¶0029, 0033, 0039-0040, 0065, playing the media content based location/distance of the mobile device relative to the display device).
As to claim 18, Shimy disclose determining the orientation or position of the item based on one or more of (i) a radio frequency signal transmitted from one of the item or the computing device and received by the playback device or (ii) an audio signal played by one of the item or the computing device and received by the playback device (Shimy Fig. 3, 4, 6, ¶0051-0054, 0060, 0071, determining the distance of mobile device to the media device using received e.g. RSSI).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Chen by determining the orientation or position of the item based on one or more of (i) a radio frequency signal transmitted from one of the item or the computing device and received by the playback device or (ii) an audio signal played by one of the item or the computing device and received by the playback device as disclosed by Shimy. The suggestion/motivation would have been in order to determine the distance of the mobile device to the media device using a received RSSI from the mobile device thereby increasing the accuracy of the distance.

Claims 3, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20180041559 A1 to Chen in view of US Pub. No. 20190335249 A1 to Shimy in further view of US Pub. No. 20170011624 A1 to Guihot in further view of US Pub. No. 20170208363 A1 to Glazier and in further view of US Pub. No. 2014/0101688 A1 to Kim.
As to claim 3, Shimy discloses wherein determining that the item separate from the computing device is present within the area comprising the playback device (Shimy Fig. 3, 4, 6, ¶0049, 0052, 0054, 0058, 0085, 0088, 0102, 0104, 0105, media device receiving user input selection, e.g. user input device, remote control, and determining the mobile device that is separate from the user input device is in proximity to the media device).
Chen, Shimy, Guihot and Glazier do not expressly disclose receiving at least one indication from the computing device that the computing device has received one or more of: (i) a radio frequency transmission emitted from the item, wherein the radio frequency transmission is associated with the item; or (ii) an audio signal emitted from the item, wherein the audio signal is associated with the item.
Kim discloses receiving at least one indication from the computing device that the computing device has received one or more of: (i) a radio frequency transmission emitted from the item, wherein the radio frequency transmission is associated with the item; or (ii) an audio signal emitted from the item, wherein the audio signal is associated with the item (Kim ¶0021, 0023, TV receiving from remote control converter that the remote control converter receives signal from cell phone via Bluetooth communications).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Chen, Shimy, Guihot and Glazier by receiving at least one indication from the computing device that the computing device has received one or more of: (i) a radio frequency transmission emitted from the item, wherein the radio frequency transmission is associated with the item; or (ii) an audio signal emitted from the item, wherein the audio signal is associated with the item as disclosed by Kim. The suggestion/motivation would have been in order to provide wireless communications from the phone to the television through a remote control converter allowing the television to be controlled by the phone enhancing the user’s experience.
As to claim 4, Shimy discloses wherein the radio frequency transmission comprises at least one of (i) an RFID transmission, (ii) a Bluetooth transmission, or (iii) a WiFi transmission (Shimy Fig. 3, 4, 6,¶0051-0053, 0060, 0071 and Kim ¶0021, 0023, Bluetooth).
As to claim 7, Shimy discloses wherein determining that the item separate from the computing device is present within the area comprising the playback device  (Shimy Fig. 3, 4, 6, ¶0049, 0052, 0054, 0058, 0085, 0088, 0102, 0104, 0105, media device receiving user input selection, e.g. user input device, remote control, and determining the mobile device that is separate from the user input device is in proximity to the media device).
Chen, Shimy, Guihot and Glazier do not expressly disclose receiving at least one indication from the computing device that the computing device has received one or more of: (i) a radio frequency transmission emitted from a radio frequency transmitter comprising at least one circuit formed from at least a portion of the specific arrangement of components, wherein the radio frequency transmission is associated with the multiple components arranged in the specific manner; or (ii) an audio signal emitted by an speaker comprising at least one circuit formed from at least a portion of the specific arrangement of components, wherein the audio signal is associated with the multiple components arranged in the specific manner.
Kim discloses receiving at least one indication from the computing device that the computing device has received one or more of. (i) a radio frequency transmission emitted from a radio frequency transmitter comprising at least one circuit formed from at least a portion of the specific arrangement of components, wherein the radio frequency transmission is associated with the multiple components arranged in the specific manner; or (ii) an audio signal emitted by an speaker comprising at least one circuit formed from at least a portion of the specific arrangement of components, wherein the audio signal is associated with the multiple components arranged in the specific manner (Kim ¶0021, 0023, TV receiving from remote control converter that the remote control converter receives signal from cell phone via Bluetooth communications).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Chen, Shimy, Guihot and Glazier by receiving at least one indication from the computing device that the computing device has received one or more of. (i) a radio frequency transmission emitted from a radio frequency transmitter comprising at least one circuit formed from at least a portion of the specific arrangement of components, wherein the radio frequency transmission is associated with the multiple components arranged in the specific manner; or (ii) an audio signal emitted by an speaker comprising at least one circuit formed from at least a portion of the specific arrangement of components, wherein the audio signal is associated with the multiple components arranged in the specific manner as disclosed by Kim. The suggestion/motivation would have been in order to provide wireless communications from the phone to the television through a remote control converter allowing the television to be controlled by the phone enhancing the user’s experience.

Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20180041559 A1 to Chen in view of US Pub. No. 20190335249 A1 to Shimy in further view of US Pub. No. 20170011624 A1 to Guihot in further view of US Pub. No. 20170208363 A1 to Glazier and in further view of US Pub. No. 20210026518A1 to Lewis.
As to claim 8, Chen, Shimy, Guihot and Glazier do not expressly disclose obtaining the media content corresponding to the item from a network location separate from the playback device; and after receiving at least a portion of the media content, playing the at least a portion of the media content. 
Lewis discloses obtaining the media content corresponding to the item from a network location separate from the playback device; and after receiving at least a portion of the media content, playing the at least a portion of the media content (Lewis Fig. 1, 2, 4C, ¶0073, 0075-0077, receiving the media content associated with the portable device from a server and after receiving the media content, streaming/playing the media content for playback on device 440).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Chen, Shimy, Guihot and Glazier by obtaining the media content corresponding to the item from a network location separate from the playback device; and after receiving at least a portion of the media content, playing the at least a portion of the media content as disclosed by Lewis. The suggestion/motivation would have been in order to continue the display of the media content stream seamlessly that is located on a server thereby enhancing the user’s experience.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20180041559 A1 to Chen in view of US Pub. No. 20190335249 A1 to Shimy in further view of US Pub. No. 20170011624 A1 to Guihot in further view of US Pub. No. 20170208363 A1 to Glazier and in further view of US Pub. No. 20130318037 to Shan.
As to claim 9, Chen, Shimy, Guihot and Glazier do not expressly disclose wherein a playback queue comprises a link to the media content corresponding to the item, and wherein playing the media content corresponding to the item comprises: 
receiving at least a portion of the playback queue comprising the link to the media content corresponding to the item; and after receiving the at least a portion of the playback queue comprising the link to the media content corresponding to the item, accessing the media content via the link to the media content.
Shan discloses wherein a playback queue comprises a link to the media content corresponding to the item (Shan Fig. 3, ¶0071-0073 playlist includes identifiers of the media resource corresponding to control point), and 
wherein playing the media content corresponding to the item comprises: receiving at least a portion of the playback queue comprising the link to the media content corresponding to the item (Shan Fig. 3, ¶0071-0073, 0102-0107, playing the media resource corresponding to the control point by receiving the playlist with the identifiers); and after receiving the at least a portion of the playback queue comprising the link to the media content corresponding to the item, accessing the media content via the link to the media content (Shan Fig. 3, ¶0071-0073, 0102-0107, playing the media resource after receiving the playlist by requesting/accessing the media resource from the media server according to the playlist with identifiers).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Chen, Shimy, Guihot and Glazier by wherein a playback queue comprises a link to the media content corresponding to the item, and wherein playing the media content corresponding to the item comprises: receiving at least a portion of the playback queue comprising the link to the media content corresponding to the item; and after receiving the at least a portion of the playback queue comprising the link to the media content corresponding to the item, accessing the media content via the link to the media content as disclosed by Shan. The suggestion/motivation would have been in order to allow the provide a playlist to the playback device that allow the playback device to request the media content using the playlist identifiers from a remote server improving the play experience of the user.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20180041559 A1 to Chen in view of US Pub. No. 20190335249 A1 to Shimy in further view of US Pub. No. 20170011624 A1 to Guihot in further view of US Pub. No. 20170208363 A1 to Glazier and in further view of US Pub. No. 20170242653 to Lang.
As to claim 10, Chen, Shimy, Guihot and Glazier do not expressly disclose mixing the media content corresponding to the item with other media content; and playing the mix of the media content corresponding to the item with the other media content.
Lang discloses mixing the media content corresponding to the item with other media content (Lang Fig. 5, 6, 18, ¶0218, 0235, 0264, 0281, mixing the media content corresponding to NMD content with media content from the playback device); and playing the mix of the media content corresponding to the item with the other media content (Lang Fig. 5, 6, 18, ¶0218, 0235, 0264, 0281, playing the mixed the media content corresponding to NMD content with media content from the playback device).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Chen, Shimy, Guihot and Glazier by mixing the media content corresponding to the item with other media content; and playing the mix of the media content corresponding to the item with the other media content as disclosed by Lang. The suggestion/motivation would have been in order to provide a mix of media content from two different sources allowing the user to experience both at the same time thereby enhancing the user’s experience.
As to claim 11, Chen and Lang discloses wherein the media content corresponding to the item is available at a first network location, and wherein the other media content is available at one of (i) a second network location or (ii) the playback device (Chen Fig. 1, 2, 4, 6, ¶0029, media content local or from remote server and Lang Fig. 5, 6, 18, ¶0218, 0235, 0264, 0281, NMD content and media content from the playback device).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20180041559 A1 to Chen in view of US Pub. No. 20190335249 A1 to Shimy in further view of US Pub. No. 20170011624 A1 to Guihot in further view of US Pub. No. 20170208363 A1 to Glazier and in further view of US Pub. No. 20160007079 A1 to Vega-Zayas.
As to claim 12, Chen, Shimy, Guihot and Glazier does not expressly disclose playing the media content in synchrony with the item.
Vega-Zayas discloses playing the media content in synchrony with the item (Vega-Zayas Fig. 4-7, ¶0021, 0033, 0048, 0054, 0062, 0092, playing the media content in synchrony with a plurality of playback devices and where the playback devices are added to zone group).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Chen, Shimy, Guihot and Glazier by playing the media content in synchrony with the item as disclosed by Vega-Zayas. The suggestion/motivation would have been in order to play the media content on a plurality of devices in synchrony that allows the user to move around the location and continue viewing/hearing the media content thereby enhancing the user’s experience.
As to claim 13, Vega-Zayas discloses adding the item to a synchrony group comprising the playback device and the item (Vega-Zayas Fig. 4-7, ¶0021, 0033, 0048, 0054, 0062, 0092, playing the media content in synchrony with a plurality of playback devices and where the playback devices are added to zone group).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20180041559 A1 to Chen in view of US Pub. No. 20190335249 A1 to Shimy in further view of US Pub. No. 20170011624 A1 to Guihot in further view of US Pub. No. 20170208363 A1 to Glazier and in further view of US Pub. No. 20190327514 A1 to Kuplevakhsky.
As to claim 14, Chen, Shimy, Guihot and Glazier do not expressly disclose wherein the media content comprises a first portion of content to be played by the playback device and a second portion of content to be played by the item, and wherein playing the media content corresponding to the item comprises: playing the first portion of the media content while the item plays the second portion of the media content.
Kuplevakhsky discloses wherein the media content comprises a first portion of content to be played by the playback device and a second portion of content to be played by the item, and wherein playing the media content corresponding to the item comprises: playing the first portion of the media content while the item plays the second portion of the media content (Kuplevakhsky Fig. 1-5, ¶0044, 0048, video comprises a first video stream played back by the first display device and a second video stream played by the second display and playing the first and second video streams by the respective devices together and/or in sync).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Chen, Shimy, Guihot and Glazier by wherein the media content comprises a first portion of content to be played by the playback device and a second portion of content to be played by the item, and wherein playing the media content corresponding to the item comprises: playing the first portion of the media content while the item plays the second portion of the media content as disclosed by Kuplevakhsky. The suggestion/motivation would have been in order to play the media content on a plurality of devices in synchrony that allows the user to simultaneously view media content from different perspectives enhancing the user’s experience.
As to claim 15, Chen, Shimy, Guihot and Glazier do not expressly disclose wherein the media content comprises a first portion of content to be played by the playback device and a second portion of content to be played by the item, and wherein playing the media content corresponding to the item comprises: streaming the second portion of content to the item; and playing the first portion of the media content while the item plays the second portion of the media content.
Kuplevakhsky discloses wherein the media content comprises a first portion of content to be played by the playback device and a second portion of content to be played by the item (Kuplevakhsky Fig. 1-5, ¶0044, 0048, video comprises a first video stream played back by the first display device and a second video stream played by the second display), and wherein playing the media content corresponding to the item comprises: streaming the second portion of content to the item; and playing the first portion of the media content while the item plays the second portion of the media content (Kuplevakhsky Fig. 1-5, ¶0044, 0048, a second video stream transmitted/streamed to the second display and played by the second display and playing the first and second video streams by the respective devices together and/or in sync).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Chen, Shimy, Guihot and Glazier by wherein the media content comprises a first portion of content to be played by the playback device and a second portion of content to be played by the item, and wherein playing the media content corresponding to the item comprises: streaming the second portion of content to the item; and playing the first portion of the media content while the item plays the second portion of the media content as disclosed by Kuplevakhsky. The suggestion/motivation would have been in order to play the media content on a plurality of devices in synchrony that allows the user to simultaneously view media content from different perspectives enhancing the user’s experience.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20180041559 A1 to Chen in view of US Pub. No. 20190335249 A1 to Shimy in further view of US Pub. No. 20170011624 A1 to Guihot in further view of US Pub. No. 20170208363 A1 to Glazier and in further view of US Pub. No. 20170171699 A1 to Jin
As to claim 17, Chen, Shimy, Guihot and Glazier does not expressly disclose (i) receiving an indication of the orientation of the item; (ii) receiving an indication of the position of the item
Jin discloses (i) receiving an indication of the orientation of the item; (ii) receiving an indication of the position of the item (Jin ¶0069, receiving information regarding the orientation of the device and locations/distances between devices).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Chen, Shimy, Guihot and Glazier by (i) receiving an indication of the orientation of the item; (ii) receiving an indication of the position of the item as disclosed by Jin. The suggestion/motivation would have been in order to provide spatial information including the orientation and distances/locations of the devices that allow increase accuracy in determining the location/positioning of the devices.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20180041559 A1 to Chen in view of US Pub. No. 20190335249 A1 to Shimy in further view of US Pub. No. 20170011624 A1 to Guihot in further view of US Pub. No. 20170208363 A1 to Glazier and in further view of US Pub. No. 20160299669 A1 to Bates.
As to claim 19, Chen discloses wherein the playback device is a first playback device of a media playback system comprising the first playback device and a second playback device (Chen Fig. 1-3, ¶0032, plurality of display devices), and wherein playing the media content based on the determined orientation or position of the item relative to the playback device comprises: sending a second portion of the media content to the second playback device (Chen Fig. 1, 2, 4, 6, ¶0029, 0033, 0039-0040, 0065, playing the media content based location/distance of the mobile device relative to the display device by sending the media content to the display device for display).
Chen, Shimy, Guihot and Glazier do not expressly disclose playing a first portion of the media content in synchrony with the second playback device playing the second portion of the media content
Bates discloses playing a first portion of the media content in synchrony with the second playback device playing the second portion of the media content (Bates Fig. 1-3, 5, 8, ¶0027, 0033, 0034, playing the media by the first and second playback devices in synchrony).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Chen, Shimy, Guihot and Glazier by playing a first portion of the media content in synchrony with the second playback device playing the second portion of the media content as disclosed by Bates. The suggestion/motivation would have been in order to provide the media to a plurality of playback devices that allow the media to be played in synchrony enhancing the user’s experience.

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20180041559 A1 to Chen in view of US Pub. No. 20190335249 A1 to Shimy in further view of US Pub. No. 20170011624 A1 to Guihot in further view of US Pub. No. 20170208363 A1 to Glazier and in further view of US Pub. No. 20150256926A1 to Kim
As to claim 20, Chen discloses wherein the playback device is a first playback device of a media playback system comprising the first playback device and a second playback device (Chen Fig. 1-3, ¶0032, plurality of display devices)
wherein determining at least one of an orientation or a position of the item relative to the playback device comprises determining one or more of (i) at least one of an orientation or position of the item relative to the first playback device and (ii) at least one of an orientation or position of the item relative to the second playback device (Chen Fig. 1-4, ¶0029, 0032-0034, 0036, 0039-0040, 0050, 0053, 0054, 0059, 0065, determining location/distance of the mobile device to the plurality of display device over time e.g. mobile phone moving in a location/distance toward a first display device to displaying media and moving toward a second display device to display media content on the second display device).
Chen, Shimy, Guihot and Glazier do not expressly disclose wherein playing the media content based on the determined orientation or position of the item relative to the playback device comprises playing the media content at a first volume level while the second playback device plays the media content at a second volume level, wherein the first volume level is based on the determined orientation or position of the item relative to the first playback device, and wherein the second volume level is based on the determined orientation or position of the item relative to the second playback device.
Kim discloses wherein playing the media content based on the determined orientation or position of the item relative to the playback device comprises playing the media content at a first volume level while the second playback device plays the media content at a second volume level, wherein the first volume level is based on the determined orientation or position of the item relative to the first playback device, and wherein the second volume level is based on the determined orientation or position of the item relative to the second playback device (Kim Fig. 1, 5, 7, ¶0143-0147, playing media content based on the location/position of the mobile device to the playback devices e.g. speakers and adjusting the volume level of the media content at the first and second playback devices as the location/position changes as the mobile device is moved to another room)
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Chen, Shimy, Guihot and Glazier by wherein playing the media content based on the determined orientation or position of the item relative to the playback device comprises playing the media content at a first volume level while the second playback device plays the media content at a second volume level, wherein the first volume level is based on the determined orientation or position of the item relative to the first playback device, and wherein the second volume level is based on the determined orientation or position of the item relative to the second playback device as disclosed by Kim. The suggestion/motivation would have been in order to adjust the volume of an audio signal according to the location of the user of the mobile device enhancing the user’s experience.
As to claim 21, Chen discloses wherein the playback device is a first playback device of a media playback system comprising the first playback device and a second playback device (Chen Fig. 1-3, ¶0032, plurality of display devices); wherein determining at least one of an orientation or a position of the item relative to the playback device comprises tracking the orientation or position of the item relative to the first playback device or the second playback device over time (Chen Fig. 1-4, ¶0032-0034, 0036, 0050, 0053, 0054, 0059, determining location/distance of the mobile device to the plurality of display device over time e.g. mobile phone moving in a location/distance toward a first display device to displaying media and moving toward a second display device to display media content on the second display device).
Chen, Shimy, Guihot and Glazier do not expressly disclose wherein playing the media content based on the determined orientation or position of the item relative to the playback device comprises one or more of: (i) adjusting playback volume levels of the media content at the first playback device and the second playback device as the orientation or position of the item changes over time or (ii) changing from playing a first portion of the media content to playing one or more of a combination of the first portion or second portion of the media content as the orientation or position of the item changes over time.
Kim discloses disclose wherein playing the media content based on the determined orientation or position of the item relative to the playback device comprises one or more of: (i) adjusting playback volume levels of the media content at the first playback device and the second playback device as the orientation or position of the item changes over time or (ii) changing from playing a first portion of the media content to playing one or more of a combination of the first portion or second portion of the media content as the orientation or position of the item changes over time (Kim Fig. 1, 5, 7, ¶0143-0147, playing media content based on the location/position of the mobile device to the playback devices e.g. speakers and adjusting the volume level of the media content at the first and second playback devices  as the location/position changes as the mobile device is moved to another room)
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Chen, Shimy, Guihot and Glazier by disclose wherein playing the media content based on the determined orientation or position of the item relative to the playback device comprises one or more of: (i) adjusting playback volume levels of the media content at the first playback device and the second playback device as the orientation or position of the item changes over time as disclosed by Kim. The suggestion/motivation would have been in order to adjust the volume of an audio signal according to the location of the user of the mobile device enhancing the user’s experience.

Response to Arguments
Applicant's arguments with respect to claims 1-21 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Claims 1-21 have been rejected.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYU CHAE/
Primary Examiner, Art Unit 2426